Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
1. The Applicant’s response to the office action filed on December 09, 2021 is acknowledged.
                                             Status of the Application
2. Claims 10, 12-14, 16-17, 19-22 are pending under examination. Claims 10 and 19 are amended. New claims 24-33 are added. The Applicant’s arguments and the amendment have been fully considered and the Applicant’s arguments were found persuasive in-part for the reasons as follows. The amendment introduces new limitations and adds new claims and new rejections are applied to address the amendment. The action is made FINAL necessitated by the amendment.
Response to Arguments:
3. With reference to the rejection of claims 10, 12-14, 16-17 and 19-22 under 35 USC 102(a)(1) as being anticipated by Ririe et al. (WO 2017/147085), the Applicant’s arguments and the amendment were fully considered and the rejection has been withdrawn in view of the amendment. However, the Applicant’s arguments were found unpersuasive because, the examiner cited portions (claim 67, para 0208-0210) teach first and second stage amplifications are performed in the same container comprising amplification zone which comprises reaction blisters wherein the first amplification stage is performed in a first blister, reducing the volume of the PCR mixture in the amplification zone to a second volume thermal cycling the second volume in another 
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Ririe et al. (US 2010/0056383) has been withdrawn in view of the amendment.
New Rejections necessitated by the amendment
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claims 10, 12-14, 16-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Ririe et al. (WO2017/147085).
    Ririe et al. teach a method of claim 10, for performing polymerase chain reaction
(PCR) comprising: thermocycling a PCR mixture having a first volume in an amplification zone of an amplification container for a first number of cycles, each of the first number of cycles comprising a first cycle time, a first annealing temperature, a first annealing hold, a first denaturation temperature, and a first denaturation hold (see entire document, at least para claim 67, para 0033, 0035, 00208-00210, 00192);
   reducing the volume of the PCR mixture in the amplification zone to a second volume, the second volume being smaller than the first volume (see entire document, at least claim 67, para 0033, 0035, para 00210, claim 67), and thermocycling the second volume of PCR mixture in at least a portion of the amplification zone for a second number of cycles, each of the second number of cycles comprising a second cycle time, a second annealing temperature, a second annealing hold, a second denaturation temperature, and a second denaturation hold, the second cycle time being shorter than the first cycle time and the second

document, at least para claim 67, para 0033, 0035, para 00210, 00192);
further comprising performing an initial cycle prior to thermocycling for a first number of cycles, the initial cycle comprising an initial cycle time, an initial annealing temperature, an initial denaturation temperature, and an initial denaturation hold, wherein the initial denaturation hold is longer than the first denaturation hold, and the initial denaturation temperature is lower than the first denaturation temperature (see entire document, at least para 0033, 0035, 00208-00209, 00191, 00198, claim 67: indicating initial denaturation and initial annealing temperature hold indicating preheating).
  With reference to claim 12, Ririe et al. teach the first volume of PCR mixture in the amplification zone is thermocycled in an instrument, the amplification zone heated by one or more heaters, further comprising reducing a thermal mass of the one or more heaters contemporaneous with or subsequent to reducing the volume of the PCR mixture to the second volume (see at least para 0033, 0035-0036, 00191-00192).
With reference to claim 13, Ririe et al. teach further comprising forming the first
volume of PCR mixture by mixing a sample comprising nucleic acids with a PCR master
mix, wherein the PCR master mix is heated above the first annealing temperature prior
to mixing (see entire document, at least para 0033, 0035-0036, para 00191).
With reference to claim 14 Ririe et al. teach that the sample is heated to at least 50°C prior to mixing the sample with the PCR master mix (see entire document, at least
para 00191).

Ririe et al. teach a method of claim 19 for performing polymerase chain reaction
(PCR), comprising:
 thermocycling a PCR mixture with a first volume in an amplification zone of an amplification container for at least a first cycle, the first cycle comprising a first cycle time, a first annealing temperature, a first annealing hold, a first denaturation temperature, and a first denaturation hold (see entire document, at least claim 1, 67, para 0033, 0035, para 00196);
thermocycling for a second number of cycles, each of the second number of
cycles in the amplification zone comprising a second cycle time, a second annealing temperature, a second annealing hold, a second denaturation temperature, and a second denaturation hold, wherein at least one of the first cycle time, the first annealing temperature, the first annealing hold, and the first denaturation temperature differs from the corresponding one of the second cycle time, the second annealing temperature, the second annealing hold, the second denaturation temperature, and the second denaturation hold (see entire document, at least claim 1, 67, para 0033, 0035, para 00196);
  reducing the volume of the PCR mixture in the amplification zone to a second volume, the second volume being smaller than the first volume (see entire document, at least claim 67, 68, para 0033, 0035), and

   With reference to claim 20-22, Ririe et al. teach that the third cycle time is shorter
than the second cycle time; the third denaturation temperature is lower than the second denaturation temperature and the first denaturation hold is longer than the second
denaturation hold (see entire document, at least para 0033, 0035, 0138, 00215-00219, claim 12, 57). For all the above the claims are anticipated. 
 Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-14, 16-17, 19-22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (WO2017/147085) in view of Wittwer et al. (US 2015/ 0118715).
Ririe et al. teach a method performing polymerase chain reaction as discussed above in section. However, Ririe et al. did not specifically disclose the thermal cycling conditions as recited in the instant claims 24-33.
Wittwer et al. teach a rapid temperature cycle PCR method and optimizing the thermal conditions that control the denaturation temperature, annealing temperature and hold time, ramp rate, cycle time for each number of thermal cycles that increase the PCR efficiency and yield (para 0022-0023, para 0072-0099, 01100129-0131). 
It would have been prima facie obvious to one of the ordinary person skilled
in the art before the effective filing date of the invention to modify the method of Ririe et al. with the optimizing thermal cycle conditions as taught by Wittwer et al. to improve the efficiency and speed of PCR. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the speed and efficiency of the method because Wittwer et al. explicitly taught that optimizing the thermal conditions would improve the speed, time and efficiency of PCR and yield (para 0072-0099) and such a modification of the method of is considered obvious over the cited prior art. 
Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637